TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00326-CR



                               Phillip Mark Bower, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 000597, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Phillip Mark Bower filed a notice of appeal from the district court’s denial

of his motion to reduce bail. Subsequently, Bower’s counsel filed a motion to dismiss the appeal,

in which he represents that Bower was able to make bail, thus rendering the appeal moot. We grant

the motion and dismiss the appeal.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed

Filed: July 19, 2013

Do Not Publish